By the Court.
The employee received an injury arising out of and in the course of his employment on August 8, 1928, and by agreement was paid compensation for disability up to February 13, 1930, when payments were discontinued. Hearing was granted to the employee on March 31, 1930, upon his claim that he was suffering further disability. The single member found that he had sufficiently recovered so that he was no longer incapacitated for work and was therefore not entitled to compensation. On recommittal another hearing was had ending in November, 1930, when the single member reported that the employee was not incapacitated from the effects of his injury. On review by the Industrial Accident Board in January, 1931, the employee’s motion that his case be recommitted again to the single member was denied, and the finding that the employee was not incapacitated for work as the result of his injury was affirmed and compensation was denied. Final decree was entered in the Superior Court denying the employee’s motion for an additional hearing, affirming the finding that he was not incapacitated for work as the result of his injury and denying his claim for compensation. The employee’s appeal brings the case here.
Whether the employee was suffering incapacity at these subsequent dates was a pure question of fact. He was a witness before the single member. There was medical testimony. It is not necessary to narrate the evidence. How much of it was entitled to credence was for the determination of the single member and the board on review. The case at bar is governed in every particular by De Pietro’s Case, ante, 381, and the decisions there collected.
Decree affirmed.